Order                                                                         Michigan Supreme Court
                                                                                    Lansing, Michigan

  April 24, 2020                                                                   Bridget M. McCormack,
                                                                                                    Chief Justice

  159427                                                                                   David F. Viviano,
                                                                                           Chief Justice Pro Tem

                                                                                      Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                         Brian K. Zahra
            Plaintiff-Appellee,                                                      Richard H. Bernstein
                                                                                     Elizabeth T. Clement
  v                                                        SC: 159427                Megan K. Cavanagh,
                                                                                                         Justices
                                                           COA: 340978
                                                           Macomb CC: 2016-003921-FH
  ZDZISLAW GNAT,
           Defendant-Appellant.

  _________________________________________/

         By order of October 3, 2019, the prosecuting attorney was directed to answer the
  application for leave to appeal the February 28, 2019 judgment of the Court of Appeals.
  On order of the Court, the answer having been received, the application for leave to appeal
  is again considered, and it is DENIED, because we are not persuaded that the questions
  presented should be reviewed by this Court.

         CAVANAGH, J. (dissenting).

         I respectfully dissent from the Court’s order denying leave to appeal. Defendant
  and the trial court have identified serious questions about prosecutorial misconduct in this
  case and about appellate review of prosecutorial misconduct more generally, and these
  questions merit this Court’s review.

         Defendant was convicted of sexually assaulting his daughter, SG. Trial testimony
  consisted of the complainant and defendant’s ex-wife recounting a prolonged history of
  emotional abuse, and the complainant recounting sexual abuse. Additionally, a jailhouse
  informant testified that defendant admitted kissing his daughter in a sexual manner. The
  trial court specifically limited testimony that might merely repeat the complainant’s
  allegations. Defendant did not testify, but defense counsel argued that the allegations were
  concocted to interfere with his visitation.

         The prosecutor made two problematic arguments in closing. First, the prosecutor
  said of the complainant, “She’s told me on a couple of different occasions. She testified in
  a lower court in front of a different judge . . . . She’s been questioned in a lower court by
  two lawyers, myself and a different lawyer than [defense counsel].” Second, the prosecutor
  argued:

         I have been a prosecutor for almost 14 years and in the last few years these
         are the only kinds of cases that I try. . . . And what I found is that in every
         case, no matter what kind of crime it is, victims lose something, whether it’s
         money, whether it’s property, whether it’s time healing from wounds or
         sometimes a loved one, but these cases are different. These cases cause
                                                                                            2

       victims to lose a lot more than those things that I just listed for you. They
       lose a sense of trust in themselves and in the people that should be taking
       care of them and making sure that they are safe. They lose a sense of self
       about them. They question the decisions they make, and no doubt [SG] is no
       different. Did she make the right decision to not tell her mom the very first
       time that something happened? Did she make the right decision to appease
       her father to insure that her mother wasn’t harmed in some way? They
       question everything about what they did from the beginning of the contacts
       all the way until they disclose. And so that sense of self, that sense of trust
       in themselves is shaken to the core.

        Defense counsel objected that the prosecutor had argued facts not in evidence by
stating the complainant had previously been interviewed and testified, that the prosecutor
had vouched for the complainant by implying the case had been previously reviewed, and
that the prosecutor had vouched for the complainant by invoking the prosecutor’s 14 years
of experience. The trial court found the objections compelling:

       It does appear to me to be a problem in talking about the fact that the case
       comes to the jury after [SG] has talked to all of these people including me,
       the Prosecutor, and another judge. It does, does certainly approach the line
       or go over the line as to trying to persuade the jury that this matter has already
       been looked at by others, other people have already made the determination
       that Mr. Gnat is guilty and therefore you should do the logical thing and also
       find that he is guilty because all of these other people can’t be wrong. It’s a
       problem.

       The next one is when the prosecutor was saying that I’m an experienced
       prosecutor and these cases are different. There was no testimony in the
       record and, indeed the prosecutor could not take the stand and say that I’m a
       Prosecuting Attorney, I’ve tried a lot of these cases, these cases are different,
       the victims of these cases suffer a particular type of harm that is far different
       than the victims in other cases. . . .

        However, the trial court declined to rule on the objections, saying, “We should
proceed to the remainder of the arguments, proceed to get a verdict and then if the verdict
is not guilty all of these matters are moot. . . . And I’m not deciding that one way or the
other right now.” The jury convicted defendant, and the trial court revisited the matter at
sentencing:

               Let’s say, I agree with you, as I do, that those were improper
       comments by the prosecutor. She certainly should not have talked about all
       of her years of experience as a prosecutor, as soon as that phrase came out, I
       felt the hair on the back of my neck stand up, as I could not believe I was
                                                                                              3

       hearing that from an experienced, highly ethical, well qualified assistant
       prosecuting attorney. But she said it and obviously she can’t take it back,
       there’s nothing that anybody could do to take it back.

              Also then when she talked about, that this victim told the story
       previously to a judge, . . . it was clear that, as your motion indicates, that she
       was vouching for the credibility of the victim by putting before the jury
       matters that were not in evidence. I agree.

The trial court noted that no curative instruction had been requested. Defense counsel
stated that he did not think “a curative instruction at that point . . . would’ve been enough,”
and the trial court responded, “I . . . tend to agree with you that if the damage is sufficient
to be reversible error, that no instruction at that point would’ve done any good . . . .” The
court further opined, “I realize that that kind of curative or cautionary instruction is almost
meaningless in terms of what the jury would make of it.” The court went on:

       . . . I looked at all of the appellate cases, well, obviously I couldn’t look at all
       of them, but page after page on my Westlaw, talked about prosecutorial
       misconduct, talked about vouching for witnesses, and it’s like ninety nine
       point nine percent of the cases from the Court of Appeals come back
       affirming the conviction anyway because they regard it as harmless
       error. . . .

               Now, I did make the remark that maybe the reason why assistant
       prosecutors in prosecutor’s offices throughout the State fall into these errors
       so often is that there’s no real sanction for it, because the trial judge feels
       constrained to deny the motion because the judge doesn’t want to put the
       victim through another trial and also the great weight of the evidence, as it is
       in this case, appears to me to be in favor of the prosecutor. And, so, the trial
       judges do not dismiss or grant new trials and the Court of Appeals almost
       routinely affirms. That does appear to me to be a problem because it means
       that there never seems to be any sanction to cause prosecutor’s offices to take
       seminars, think about this, sit down, figure out, not to introduce these types
       of arguments.

Nonetheless, the court concluded, “although these errors are troubling, I do not think that
it introduced into the trial such error as to overcome the great weight of the evidence which
favored conviction.”

       Prosecutors have the responsibility of “a minister of justice, not simply that of an
advocate.” People v Jones, 468 Mich. 345, 354 (2003). See also MRPC 3.8. This
responsibility informs a prosecutor’s methods of advocacy. As the United States Supreme
Court has stated, “it is as much [a prosecutor’s] duty to refrain from improper methods
calculated to produce a wrongful conviction as it is to use every legitimate means to bring
                                                                                           4

about a just one.” Berger v United States, 295 U.S. 78, 88 (1935). Said another way, while
a prosecutor “may strike hard blows, he is not at liberty to strike foul ones.” Id. We have
made clear that foul blows include “vouch[ing] for the credibility of his witnesses to the
effect that he has some special knowledge concerning a witness’ truthfulness,” People v
Bahoda, 448 Mich. 261, 276 (1995); arguing facts not in evidence, People v Lusk, 225 Mich.
642, 644-645 (1923); and asking a jury to sympathize with a complainant, see People v
Reid, 295 Mich. 572, 575 (1940).

        Defendant argues that the prosecutor landed all three kinds of these foul blows, and
the trial court agreed. The trial court noted that no curative instruction was given and also
opined that any curative instruction would have been “essentially meaningless.” The trial
court observed that in the face of errors like these, convictions are “routinely” affirmed,
that trial courts feel “constrained” to deny motions for mistrial for fear of forcing
complainants to testify a second time, and that prosecutors face “no real sanction” for this
type of conduct. Further, the trial court stated that in the absence of a sanction there was
no incentive for “prosecutor’s offices to take seminars, think about this, sit down, figure
out, not to introduce these types of arguments.”

       The Court of Appeals affirmed, essentially giving three reasons. First, the Court of
Appeals observed that the jury had been given the standard instruction that lawyers’
arguments are not evidence. People v Gnat, unpublished opinion per curiam of the Court
of Appeals, issued February 28, 2019 (Docket No. 340978), p 6. While it is true that jurors
were given the standard jury instruction that lawyers’ arguments are not evidence, no
curative instruction was given. Given the trial court’s agreement with defense counsel’s
statement that a specific curative instruction would not have “been enough,” I do not see
how the generic instruction could have been. Second, the Court of Appeals reasoned that
“SG’s testimony was strong, direct evidence of defendant’s guilt.” Id. If the question is
whether multiple prosecutorial errors skewed the jury’s view of SG’s testimony, I cannot
see how the observation that SG testified answers the question. Finally, the Court of
Appeals said that it “has previously declined to reverse a conviction where isolated,
improper remarks did not cause a miscarriage of justice.” This is more of a conclusion
than an argument, as whether a miscarriage of justice was caused is the question. And
none of this addresses the trial court’s observations about how claims of prosecutorial
conduct are being reviewed, and the possible consequences of that review.
                                                                                                               5



       It seems clear to me that this issue “involves a legal principle of major significance
to the state’s jurisprudence,” MCR 7.305(B)(3). I would grant oral argument on the
application and invite amicus curiae briefs from interested parties.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         April 24, 2020
       p0421
                                                                             Clerk